       Case 2:14-cr-00099-KJM Document 119 Filed 12/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:14-CR-00099-KJM
12                       Plaintiff,
13           v.                                        ORDER
14    BARBARA ANTONUCCI,
15                       Defendant.
16

17                  This matter is before the court on defendant Barbara Antonucci’s pro se filing

18   requesting early release from a term of probation imposed as part of sentencing for violations of

19   18 U.S.C. §§ 286, 287, Conspiracy to Submit False Claims, and False, Fictitious, and Fraudulent

20   Claims, respectively. Mot., ECF No. 117. The government does not oppose this motion. ECF

21   No. 118. The court has confirmed that Ms. Antonucci’s assigned probation officer also has no

22   objection to her early termination request.

23                  Noting the reasons for the reduction, Ms. Antonucci’s success since being

24   released, the government’s non-opposition and the probation officer’s non-objection, the court

25   GRANTS defendant’s motion for early termination of supervised release.

26                  IT IS SO ORDERED.

27   DATED: December 28, 2020.

28
                                                      1
